Citation Nr: 0530495	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-12 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The matter was remanded by the Board in March 2004.  It is 
now once again before the Board for disposition.  


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the two volumes 
comprising the appellant's claims folder, which includes, but 
is not limited to: the appellant's service medical records 
(SMR's); the appellant's personnel records; the appellant's 
contentions; VA treatment records; April 2003 and April 2005 
VA examination reports; and, a July 2001 medical report from 
Dr. Rosa A. Coca Rivera.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on her behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.

				I.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Here, the veteran is claiming entitlement to service 
connection for PTSD.  

Service connection for post-traumatic stress disorder 
requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  During the 
pendency of this appeal, revisions were made to 38 C.F.R. § 
3.304(f).  The most recent amendments became effective on 
March 7, 2002.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

As discussed below, the Board has determined that the veteran 
does not have PTSD, and his claim for service connection for 
PTSD fails under both applicable versions of 38 C.F.R. § 
3.304(f).  Therefore, the veteran has not been prejudiced by 
the Board's adjudication of his claim.  Indeed, a remand of 
this issue would only result in needless delay and impose 
further burdens on the RO, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Initially, though, the issue before the Board is whether the 
veteran has PTSD.  Because the Board finds, for the reasons 
discussed infra, that the veteran does not suffer from PTSD, 
the issue of whether the veteran participated in combat or 
was exposed to a stressor is not material.  Thus, even if 
participation in combat were to be assumed in this case, in 
light of the Board's determination that the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the claim still fails.  The veteran's participation in combat 
is a "downstream" issue which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).   

The relevant medical evidence in this matter includes a July 
2001 medical report from Dr. Rosa A. Coca Rivera, in which it 
is stated that the veteran described several experiences in 
service that were life-threatening and that he has since 
experienced nightmares associated with those events.  The 
examiner stated that the veteran was currently depressed and 
that he met the diagnostic criteria for PTSD and for major 
depression, which the examiner stated was most probably a 
consequence of his experiences during military service.  

The record also includes an April 2003 VA examination report, 
in which it was noted that the veteran's claims folder, 
SMR's, and computerized records were reviewed.  Upon mental 
status examination, the veteran was noted alert and oriented 
times three.  His mood was euthymic and his affect was 
constricted.  His attention, concentration, and memory were 
all stated to be good.  His speech was coherent and he was 
not hallucinating.  Nor was he suicidal or homicidal.  His 
insight and adjustment were fair and he exhibited good 
impulse control.  The examiner concluded that the veteran did 
not meet the DSM-IV stressor criteria for PTSD.  In fact, the 
examiner did not list an Axis I diagnosis, stating that there 
was no psychiatric disorder.  

Finally, the record contains an April 2005 VA examination 
report, which also stated that the veteran's claims folder 
(including PTSD questionnaire) and VA electronic medical 
records were reviewed.  Upon mental status examination, it 
was noted that the veteran's thought process was coherent and 
logical and there was no looseness of association or evidence 
of disorganized speech.  He had no phobias, obsessions, panic 
attacks, or suicidal ideas.  His mood was euthymic and his 
affect was broad and appropriate.  He was oriented in person, 
place, and time, and his memory for recent, remote, and 
immediate events was intact.  In fact, it was stated that no 
signs or symptoms were found on mental examination.  The 
examiner stated that, "[a]fter reviewing the [veteran's] 
claims folder and performing a clinical history and mental 
status examination, it is my opinion that the [veteran's] 
mental disorder does not meet the DSM-IV criteria to 
establish a diagnosis of PTSD and he does not meet the 
criteria to establish a diagnosis of a mental disorder."  
Thus, it was stated that there was no diagnosis or condition 
of Axis I.  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993).  It is acknowledged that the July 
2001 medical report from Dr. Rosa A. Coca Rivera renders a 
diagnosis of PTSD for the veteran and relates the disorder to 
his military service.  However, it seems evident that the 
examiner relied upon the veteran's oral history.  The Court 
in LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held that 
medical history provided by the veteran does not transform 
that history into medical evidence.  In addition, there is no 
evidence that the examiner reviewed the veteran's claims 
folder in conjunction with her examination of the veteran.  
In contrast, both the April 2003 and April 2005 VA 
examination reports specifically stated that the veteran's 
claims folder was reviewed in connection with the 
examinations.  In each of these examinations, it was 
concluded that the veteran did not have an Axis I diagnosis.  
Given that the examiners in both VA examinations reviewed the 
veteran's claims folder in conjunction with examinations, the 
Board finds the findings in the April 2003 and April 2005 VA 
examination reports to be more persuasive than the July 2001 
report by Dr. Rosa A. Coca Rivera.  Based on the foregoing, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.    

The Board emphasizes that the veteran's statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, December 2001 and March 2004 
letters informed the appellant of what the evidence must show 
in order to establish entitlement to service connection. 
Additionally, the veteran was informed of what the evidence 
must show in order to establish entitlement to service 
connection for PTSD, as, for example, the October 2003 
supplemental statement of the case (SSOC) listed 38 C.F.R. 
§ 3.304(f).  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the March 2004 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would assist him by providing a medical 
examination or getting a medical opinion if it was decided 
that such was necessary to make a decision on his claim.    
     
In addition, the July 2002 statement of the case (SOC) and 
October 2003 SSOC reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2005), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2005).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2005).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran send any medical 
records he had to VA.  Moreover, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  For instance, the 
SOC and October 2003 SSOC included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the March 2004 VCAA notice letter, 
combined with the SOC and October 2003 SSOC, clearly comply 
with the section 5103 content requirements, to include 38 
C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

It is acknowledged that the veteran's completed the PTSD 
questionnaire, which was included with the March 2004 VCAA 
letter, was received in July 2004.  However, the Board 
reiterates that the verification of the veteran's reported 
stressors is not material in the instant matter; the veteran 
was afforded two VA PTSD examinations, neither of which 
resulted in a diagnosis of PTSD, or any psychiatric disorder.  
As has been discussed in detail, supra, the Board has made a 
determination that the veteran does not suffer from PTSD.  
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for PTSD is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


